Exhibit 10.1

ECLIPSYS CORPORATION

2008 OMNIBUS INCENTIVE PLAN

Eclipsys Corporation (the “Company”), a Delaware corporation, hereby establishes
and adopts the following 2008 Omnibus Incentive Plan (the “Plan”).

 

1. PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors of the Company and its Subsidiaries who are expected
to contribute to the Company’s success and to achieve long-term objectives that
will benefit stockholders of the Company through the additional incentives
inherent in the Awards hereunder.

 

2. DEFINITIONS

2.1. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit, Other Share-Based Award, Performance Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.

2.2. “Award Document” shall mean any agreement, contract, notice, memorandum or
other instrument or document evidencing any Award hereunder, including through
an electronic medium.

2.3. “Board” shall mean the board of directors of the Company.

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.5. “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) an “independent director” for purpose of
the rules of the principal securities exchange on which the Shares are traded,
to the extent required by such rules.

2.6. “Covered Employee” shall mean an employee of the Company or its
subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

2.7. “Director” shall mean a non-employee member of the Board.

2.8. “Dividend Equivalents” shall have the meaning set forth in Section 12.5.

2.9. “Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary. Solely for
purposes of the Plan, an Employee shall



--------------------------------------------------------------------------------

also mean any consultant or advisor who is a natural person and who provides
services to the Company or any Subsidiary, so long as such person (i) renders
bona fide services that are not in connection with the offer and sale of the
Company’s securities in a capital-raising transaction and (ii) does not directly
or indirectly promote or maintain a market for the Company’s securities.

2.10. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.11. “Fair Market Value” shall mean, with respect to Shares as of any date, the
per Share closing price of the Shares (i) if the Shares are listed on a national
securities exchange, the closing sale price reported as having occurred on the
principal securities exchange on which the Shares are listed and traded on such
date, or, if there is no such sale on that date, then on the last preceding date
on which such a sale was reported; (ii) if the Shares are not listed on any
national securities exchange but is quoted in an inter-dealer quotation system
on a last sale basis, the final ask price reported on such date, or, if there is
no such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are not listed on a national securities
exchange nor quoted on an inter-dealer quotation system on a last sale basis,
the amount determined by the Committee to be the fair market value of the Shares
as determined by the Committee in its sole discretion. The Fair Market Value of
any property other than Shares shall mean the market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee.

2.12. “Limitations” shall have the meaning set forth in Section 10.5.

2.13. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.14. “Other Share-Based Award” shall have the meaning set forth in Section 8.1.

2.15. “Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.

2.16. “Payee” shall have the meaning set forth in Section 13.2.

2.17. “Performance Award” shall mean any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 9.

2.18 “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.

2.19. “Performance Period” shall mean the period established by the Committee
during which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.

2.20. “Performance Share” shall mean any grant pursuant to Article 9 of an Award
valued by reference to a designated number of Shares, which value will be paid
to the Participant upon achievement of such performance goals as the Committee
shall establish.

 

- 2 -



--------------------------------------------------------------------------------

2.21. “Performance Unit” shall mean any grant pursuant to Article 9 of an Award
valued by reference to a designated amount of cash or property other than
Shares, which value will be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

2.22. “Permitted Assignee” shall have the meaning set forth in Section 12.3.

2.23. “Prior Plans” shall mean, collectively, the Company’s 1996 Stock Plan,
1998 Stock Incentive Plan, 1999 Stock Incentive Plan, 2000 Stock Incentive Plan,
and 2005 Stock Incentive Plan, each as amended and/or as amended and restated.

2.24. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

2.25. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.26 “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate,

2.27 “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

2.28. “Shares” shall mean the shares of common stock of the Company, par value
$0.01 per share.

2.29. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

2.30. “Subsidiary” shall mean any corporation (other than the Company) or
limited liability company, or comparable foreign entity (each a “Covered
Entity”) in an unbroken chain of Covered Entities beginning with the Company if,
at the relevant time each of the Covered Entities other than the last Covered
Entity in the unbroken chain owns stock or other equity interests possessing 50%
or more of the total combined voting power of all classes of stock and other
equity interests in one of the other Covered Entities in the chain.

2.31. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

 

- 3 -



--------------------------------------------------------------------------------

3. SHARES SUBJECT TO THE PLAN

3.1 Number of Shares. (a) Subject to adjustment as provided in Section 12.2, a
total of 5,000,000 Shares shall be authorized for grant under the Plan, less one
(1) share of Stock for every one (1) share of Stock that was subject to an
option or stock appreciation right granted after December 31, 2007 from any of
the Prior Plans and one and six-tenths (1.6) Shares for every one (1) Share that
was subject to an award other than an option or stock appreciation right granted
after December 31, 2007 under the Prior Plans. Any Shares that are subject to
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as one and six-tenths (1.6) Shares for every one (1) Share granted.
After the effective date of the Plan (as provided in Section 13.13), no awards
may be granted under any Prior Plan.

(b) If (i) any Shares subject to an Award are forfeited or expire or an Award is
settled for cash (in whole or in part), or (ii) after December 31, 2007 any
Shares subject to an award under the Prior Plans are forfeited or expire or an
award under the Prior Plans is settled for cash (in whole or in part), the
Shares subject to such Award or award under the Prior Plans shall, to the extent
of such forfeiture, expiration or cash settlement, again be available for Awards
under the Plan, in accordance with Section 3.1(d) below. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under paragraph (a) of this Section:
(i) Shares tendered by the Participant or withheld by the Company in payment of
the purchase price of an Option, (ii) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Award, and (iii) Shares subject to a Stock Appreciation Right that are not
issued in connection with the stock settlement of the Stock Appreciation Right
on exercise thereof.

(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or authorized for grant to a Participant under Section 10.5. Additionally,
in the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

(d) Any Shares that again become available for grant pursuant to this Article
shall be added back as (i) one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and (ii) as one and
six-tenths (1.6) Shares if such Shares were subject to Awards other than Options
or Stock Appreciation Rights granted under the Plan or awards other than options
or stock appreciation rights granted under the Prior Plans.

 

- 4 -



--------------------------------------------------------------------------------

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

 

4. ELIGIBILITY AND ADMINISTRATION

4.1. Eligibility. Any Employee or Director shall be eligible to be selected as a
Participant.

4.2. Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended, provided
that no determination may be made after the grant of the Award that would impair
the rights of the Participant in any material respect without the Participant’s
written consent; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Document; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (xi) determine whether any Award, other than
an Option or Stock Appreciation Right, will have Dividend Equivalents; and
(xii) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.

(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the principal securities exchange
on which the Shares are traded), (i) the Board may exercise any or all of the
authority of the Committee under the Plan and (ii) the Committee may delegate to
(A) a committee of one or more directors of the Company any of the authority of
the Committee under the Plan, including the right to grant, cancel or suspend
Awards and (B) to the extent permitted by law, to one or more officers or a
committee of officers the right to grant Awards to Employees who are not
Directors, “executive officers” of the Company (as defined by Rule 3b-7 under
the Exchange Act) or “officers” (as defined by Rule 16a-1 under the Exchange
Act) and the authority to take action on behalf of the Committee pursuant to the
Plan to cancel or suspend Awards to Employees who are not Directors, executive
officers of the Company or officers of the Company.

 

- 5 -



--------------------------------------------------------------------------------

5. OPTIONS

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of the Plan and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.

5.2. Award Documents. All Options shall be evidenced by a written Award Document
in such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
of Options need not be the same with respect to each Participant. Granting an
Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to this
Article may hold more than one Option granted pursuant to the Plan at the same
time.

5.3. Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of issuance of such Option. Other than pursuant to Section 12.2, the
Committee shall not without the approval of the Company’s stockholders (a) lower
the option price per Share of an Option after it is issued, (b) cancel an Option
when the option price per Share exceeds the Fair Market Value of the underlying
Shares in exchange for cash or another Award (other than in connection with
Substitute Awards), and (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded.

5.4. Option Term. The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of seven (7) years from the date the Option is granted, except in the
event of death or disability.

5.5. Exercise of Options. (a) Vested Options granted under the Plan may be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Document) as to all or part of the Shares covered
thereby, by giving notice of exercise to the Company or its designated agent,
specifying the number of Shares to be purchased. The notice of exercise shall be
in such form, made in such manner, and in compliance with such other
requirements consistent with the provisions of the Plan as the Committee may
prescribe from time to time.

(b) Unless otherwise provided in an Award Document, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee in any instance or through
general administrative procedures approved by the Committee, by delivery of
other consideration having a Fair Market Value on the exercise date equal to the
total purchase price, (iv) with the consent of the Committee in any instance or
through general administrative procedures approved

 

- 6 -



--------------------------------------------------------------------------------

by the Committee, by withholding Shares otherwise issuable in connection with
the exercise of the Option, (v) through any other method specified in an Award
Document (including same-day sales through a broker), or (vi) any combination of
any of the foregoing. The notice of exercise, accompanied by such payment, shall
be delivered to the Company at its principal business office or such other
office as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.

5.6. Form of Settlement. In its sole discretion, the Committee may provide at
the time an Option is granted that the Shares to be issued upon an Option’s
exercise shall be in the form of Restricted Stock or other similar securities.

5.7. Incentive Stock Options. The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to “incentive stock
options” granted under the Plan shall be the number of Shares set forth in the
first sentence of Section 3.1(a), subject to adjustments provided in
Section 12.2.

 

6. STOCK APPRECIATION RIGHTS

6.1. Grant and Exercise. The Committee may provide Stock Appreciation Rights
(a) in conjunction with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (b) in conjunction with all
or part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right on
the date of issuance, which, except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, shall not be less than
the Fair Market Value of one Share on such date of issuance of the Stock
Appreciation Right.

(b) The Committee shall determine in its sole discretion whether payment of a
Stock Appreciation Right shall be made in cash, in whole Shares or other
property, or any combination thereof.

(c) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

 

- 7 -



--------------------------------------------------------------------------------

(d) The Committee may impose such other conditions or restrictions on the terms
of exercise and the grant price of any Stock Appreciation Right, as it shall
deem appropriate. A Stock Appreciation Right shall have (i) a grant price not
less than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than seven (7) years except in the event of death or disability.

(e) Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or another Award (other than in
connection with Substitute Awards), and (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the principal securities market on which the Shares are
traded.

 

7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions during the
Vesting Period as specified by the Committee. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.

7.2. Award Documents. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in a written Award
Document which shall contain provisions determined by the Committee and not
inconsistent with the Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

7.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Document, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Document, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award and shall have all of the rights of a stockholder,
including the right to vote such Shares and the right to receive distributions
made with respect to such Shares. A Participant receiving a Restricted Stock
Unit Award shall not possess voting rights with respect to such Award. Except as
otherwise provided in an Award Document any Shares or any other property (other
than cash) distributed as a dividend or otherwise with respect to any Restricted
Stock Award or Restricted Stock Unit Award as to which the restrictions have not
yet lapsed shall be subject to the same restrictions as such Restricted Stock
Award or Restricted Stock Unit Award.

7.4. Minimum Vesting Period. Restricted Stock Awards and Restricted Stock Unit
Awards subject to continued service with the Company or a Subsidiary shall have
a Vesting Period of not less than three (3) years from date of grant (but
permitting pro rata vesting over

 

- 8 -



--------------------------------------------------------------------------------

such time), subject to accelerated vesting in the Committee’s discretion in the
event of a Change in Control (as defined in Section 11.3) or the termination of
the Participant’s service with the Company and its Subsidiaries. Restricted
Stock Awards and Restricted Stock Unit Awards subject to the achievement of
performance objectives shall have a minimum Vesting Period of one (1) year),
subject to accelerated vesting in the Committee’s discretion in the event of a
Change in Control (as defined in Section 11.3) or the termination of the
Participant’s service with the Company and its Subsidiaries. Notwithstanding the
foregoing, the restrictions in the preceding two sentences shall not be
applicable to grants of up to 5% of the number of Shares available for Awards
under Section 3.1. Subject to the foregoing minimum Vesting Period requirements,
the Committee may, in its sole discretion and subject to the limitations imposed
under Section 162(m) of the Code and the regulations thereunder in the case of a
Restricted Stock Award intended to comply with the performance-based exception
under Code Section 162(m), waive the forfeiture period and any other conditions
set forth in any Award Agreement subject to such terms and conditions as the
Committee shall deem appropriate.

7.5 Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

 

8. OTHER SHARE-BASED AWARDS

8.1. Grants. Other Awards of Shares and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation. Other Share-Based Awards shall be subject to vesting restrictions
during the Vesting Period as specified by the Committee. The Committee has
absolute discretion to determine whether any consideration (other than services)
is to be received by the Company or any Subsidiary as a condition precedent to
the issuance of Other Share-Based Awards.

8.2. Award Documents. The terms of Other Share-Based Awards granted under the
Plan shall be set forth in a written Award Document which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant.

8.3. Minimum Vesting Period. Other Share-Based Awards subject solely to
continued service with the Company or a Subsidiary shall have a Vesting Period
of not less than three (3) years from date of grant (but permitting pro rata
vesting over such time), subject to accelerated vesting in the Committee’s
discretion in the event of a Change in Control (as defined in Section 11.3) or
the termination of the Participant’s service with the Company and its
Subsidiaries. Other Share-Based Awards subject to the achievement of performance
objectives shall have a minimum Vesting Period of one (1) year), subject to
accelerated vesting in the Committee’s discretion in the event of a Change in
Control (as defined in Section 11.3) or the termination of the Participant’s
service with the Company and its Subsidiaries. Notwithstanding the foregoing,

 

- 9 -



--------------------------------------------------------------------------------

the restrictions in the preceding two sentences shall not be applicable to
grants of up to 5% of the number of Shares available for Awards under
Section 3.1. Subject to the foregoing minimum Vesting Period requirements, the
Committee may, in its sole discretion and subject to the limitations imposed
under Section 162(m) of the Code and the regulations thereunder in the case of
an Other Share-Based Award intended to comply with the performance-based
exception under Code Section 162(m), waive the forfeiture period and any other
conditions set forth in any Award Agreement subject to such terms and conditions
as the Committee shall deem appropriate.

8.4. Payment. Except as may be provided in an Award Document, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee. Other Share-Based Awards may be paid in
a lump sum or in installments or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code.

 

9. PERFORMANCE AWARDS

9.1. Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2.

9.2. Award Documents. The terms of any Performance Award granted under the Plan
shall be set forth in a written Award Document which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.

9.3. Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

9.4. Payment. Except as provided in Article 11 or as may be provided in an Award
Document, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10. CODE SECTION 162(m) PROVISIONS

10.1. Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is, or is

 

- 10 -



--------------------------------------------------------------------------------

likely to be, as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Article 10 is applicable to such Award.

10.2. Performance Criteria. If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Committee, which shall be based on the
attainment of specified levels of one or any combination of the following: net
sales; revenue; revenue growth or product revenue growth; operating income
(before or after taxes); pre- or after-tax income (before or after allocation of
corporate overhead and bonus); earnings per share; net income (before or after
taxes); return on equity; return on average equity or average assets with
respect to a pre-determined peer group; achievement of balance sheet or income
statement objectives; total shareholder return; return on sales, investment,
assets or net assets; Share price, including appreciation in and/or maintenance
of the price of the Shares or any other publicly-traded securities of the
Company; market share; gross profits; earnings (including earnings before taxes,
earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); earnings growth; economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; expenses; improvement in or attainment of expense
levels or working capital levels; operating margins, gross margins or cash
margin; year-end cash; debt reductions; stockholder equity; market share;
regulatory achievements or compliance; and implementation, completion or
attainment of measurable objectives with respect to research, development,
products or projects, production volume levels, acquisitions and divestitures
and recruiting and maintaining personnel. Such performance goals also may be
based solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. The Committee may
also exclude charges that the Committee determines should appropriately be
excluded, including, but not limited to (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles. Such performance goals shall be set by the Committee
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code, and the regulations thereunder.

10.3. Adjustments. Notwithstanding any provision of the Plan (other than Article
11), with respect to any Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award that is subject to this Section 10,
the Committee may adjust downwards, but not upwards, the amount payable pursuant
to such Award, and the Committee may not waive the achievement of the applicable
performance goals, except in the case of the death or disability of the
Participant or as otherwise determined by the Committee in special
circumstances.

 

- 11 -



--------------------------------------------------------------------------------

10.4. Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

10.5. Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 12.2, no Participant may during any calendar year (i) be
granted Options or Stock Appreciation Rights under the Plan with respect to more
than 2,000,000 Shares (4,000,000 Shares in the calendar year a Participant first
becomes an Employee) and (ii) earn more than 1,000,000 Shares (2,000,000 Shares
in the calendar year a Participant first becomes an Employee) under Restricted
Stock Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Share-Based Awards under the Plan that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares (collectively, the “Limitations”). In addition to the foregoing, the
maximum dollar value that may be earned by any Participant in any calendar year
with respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is $3,000,000 ($6,000,000 in the calendar year a Participant first becomes
an Employee). If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.

 

11. CHANGE IN CONTROL PROVISIONS

11.1. Impact on Certain Awards. Award Documents or any other written agreement
between the Participant and the Company may provide that in the event of a
Change in Control of the Company (as defined in Section 11.3): (i) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be cancelled and terminated without payment if the Fair Market Value of
one Share as of the date of the Change in Control is less than the per Share
Option exercise price or Stock Appreciation Right grant price, and (ii) all
Performance Awards shall be considered to be earned and payable (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control), and any limitations or other restrictions shall lapse
and such Performance Awards shall be immediately settled or distributed, or
canceled if of no value.

11.2. Assumption or Substitution of Certain Awards. (a) Unless otherwise
provided in an Award Document or another written agreement between the
Participant and the Company, in the event of a Change in Control of the Company
in which the successor company assumes or substitutes for an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award, if a Participant’s employment with such successor company (or
a subsidiary thereof) is terminated within 12 months following such Change in
Control (or prior thereto in connection with, the Change in Control) without
Cause by the Company or the successor company: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
(or as of the date of the Change in Control if termination occurred prior to and
in connection with the Change in Control) will immediately vest, become fully
exercisable, and may thereafter be exercised for 12 months, (ii) restrictions,
limitations and other conditions applicable to Restricted Stock and Restricted
Stock Units outstanding as of the date of such termination of employment (or as
of the date of the Change in Control if termination occurred prior to and in
connection with the Change in Control) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions

 

- 12 -



--------------------------------------------------------------------------------

and limitations and become fully vested, and (iii) the restrictions, limitations
and other conditions applicable to any Other Share-Based Awards or any other
Awards outstanding as of the date of such termination of employment (or as of
the date of the Change in Control if termination occurred prior to and in
connection with the Change in Control) shall lapse, and such Other Share-Based
Awards or such other Awards shall become free of all restrictions, limitations
or conditions and become fully vested and transferable to the full extent of the
original grant. For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.

(b) Unless otherwise provided in an Award Document or another written agreement
between the Participant and the Company, in the event of a Change in Control of
the Company to the extent the successor company does not assume or substitute
(as described in Section 11.2(a)) for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award:
(i) those Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control that are not assumed or substituted for shall immediately
vest and become fully exercisable, (ii) restrictions, limitations and other
conditions applicable to Restricted Stock and Restricted Stock Units that are
not assumed or substituted for shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions and limitations and
become fully vested, and (iii) the restrictions, limitations and other
conditions applicable to any Other Share-Based Awards or any other Awards that
are not assumed or substituted for shall lapse, and such Other Share-Based
Awards or such other Awards shall become free of all restrictions, limitations
or conditions and become fully vested and transferable to the full extent of the
original grant.

(c) The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, all outstanding Awards, other than
Restricted Stock, shall terminate , and that immediately before such termination
such Award may be exercised, to the extent exercisable, and/or that each
Participant shall receive, with respect to each Share subject to such Award, an
amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
share, if any, of such Award; such amount to be payable in cash, in one or more
kinds of stock or property (including the stock or property, if any, payable in
the transaction) or in a combination thereof, as the Committee, in its
discretion, shall determine.

 

- 13 -



--------------------------------------------------------------------------------

11.3. Change in Control. For purposes of the Plan, unless otherwise provided in
an Award Document or another written agreement between the Participant and the
Company, Change in Control means the occurrence of any one of the following
events:

(a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(b) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance of or within 30 days after
the acquisition of beneficial ownership of 50% or more of Company Voting
Securities by such person;

(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 90% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by securities into which such Company Voting Securities were
converted pursuant to such Business Combination), (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving

 

- 14 -



--------------------------------------------------------------------------------

Corporation) and (iii) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and
(iii) above shall be deemed to be a “Non-Qualifying Transaction”);

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(e) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that a Change in Control of the Company shall then occur
if after such acquisition by the Company such person becomes the beneficial
owner of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person at a
level above 50%, other than in connection with the acquisition of stock in a
public offering by the Company.

11.4. Cause. For purposes of the Plan, unless otherwise provided in an Award
Document, Cause shall mean (i) willful failure by the Participant which is not
cured within 30 days after written notice to the Participant from the Company to
perform his or her material responsibilities to the Company, or (ii) willful
misconduct by the Participant which results in material harm to the Company. The
Participant shall be considered to have been discharged for Cause if the Company
determines within 30 days after the Participant’s resignation, that discharge
for Cause was warranted.

11.5. Good Reason. For purposes of the Plan, unless otherwise provided in an
Award Document, Good Reason shall mean (i) any significant diminution in the
Participant’s responsibilities from and after the date of the Change in Control,
or (ii) any reduction in the annual salary or target incentive cash compensation
of the Participant from and after the date of the Change in Control.

 

- 15 -



--------------------------------------------------------------------------------

12. GENERALLY APPLICABLE PROVISIONS

12.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal securities market on which the Shares
are traded; provided that the Board may not amend the Plan in any manner that
would result in noncompliance with Rule 16b-3 of the Exchange Act; and further
provided that the Board may not, without the approval of the Company’s
stockholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3 or Section 6.2(e), (e) increase the
maximum permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(d), or
(f) increase the Limitations. The Board may not, without the approval of the
Company’s stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award. In addition, no amendments to, or termination
of, the Plan shall impair the rights of a Participant in any material respect
under any Award previously granted without such Participant’s consent.

12.2. Adjustments. Except to the extent that Section 11.2 is applicable, in the
event of any merger, reorganization, consolidation, recapitalization, dividend
or distribution (whether in cash, shares or other property, other than a regular
cash dividend), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Committee deems equitable or appropriate taking into
consideration the accounting and tax consequences, including such adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan, the Limitations, the maximum number of Shares that may be issued as
incentive stock options and, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate; provided, however, that the number of Shares
subject to any Award shall always be a whole number.

12.3. Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award (each transferee
thereof, a “Permitted Assignee”) to (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (ii) to a trust for the benefit of

 

- 16 -



--------------------------------------------------------------------------------

one or more of the Participant or the persons referred to in clause (i),
(iii) to a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) for charitable donations; provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Document relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.

12.4. Termination of Employment. The Committee shall determine and set forth in
each Award Document whether any Awards granted in such Award Document will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final. Except
as may be provided in the Award Document issued to a Participant, or any other
written agreement between the Participant and the Company, (i) Awards issued to
a Participant stop vesting upon cessation of the Participant’s employment (or
service as a director or consultant, in case of Awards issued to Participants
while serving in that capacity); and (ii) Awards that have vested at the time of
cessation of employment and provision of services may be exercised for up to 90
days thereafter and will then terminate.

12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Document, the recipient of
an Award other than an Option or Stock Appreciation Right may, if so determined
by the Committee, be entitled to receive, currently or on a deferred basis,
cash, stock or other property dividends, or cash payments in amounts equivalent
to cash, stock or other property dividends on Shares (“Dividend Equivalents”)
with respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion. The Committee may provide that such amounts
and Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award.

 

13. MISCELLANEOUS

13.1. Award Documents. Each Award Document shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Document shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Documents on behalf of the Company. The Award Document shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

 

- 17 -



--------------------------------------------------------------------------------

13.2. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.

13.3. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Subsidiary or
affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award in the event of termination
of an employment or other relationship. No Employee or Participant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

13.4. Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

13.5. Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Document or another written agreement
between the Participant and the Company may provide that (a) if the Participant,
without the consent of the Company, while employed by the Company or any
Subsidiary or after termination of such employment or service, establishes a
relationship with a competitor of the Company or any Subsidiary or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary (including conduct contributing to any financial restatements or
financial irregularities), or otherwise breaches any legal or contractual duty
or obligation to the Company or any Subsidiary, as determined by the Committee
in its sole discretion, or (b) if within the time period specified in the Award
Document or other agreement the Participant establishes a

 

- 18 -



--------------------------------------------------------------------------------

relationship with a competitor or engages in an activity referred to in the
preceding sentence, then the Company may cancel any one or more Awards and the
Participant will forfeit any gain realized on the vesting or exercise of the
Award or Awards and must repay such gain to the Company.

13.6. Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

13.7. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

13.8. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.9. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

13.10. Construction. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

13.11. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater

 

- 19 -



--------------------------------------------------------------------------------

than those of a general creditor of the Company. In its sole discretion, the
Committee or the Board may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.

13.12. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

13.13. Effective Date of Plan; Termination of Plan. The Plan shall be effective
on the date of the approval of the Plan by the holders of a majority of the
Shares entitled to vote at a duly constituted meeting of the stockholders of the
Company at which a quorum is present. The Plan shall be null and void and of no
effect if the foregoing condition is not fulfilled and in such event each Award
shall, notwithstanding any of the preceding provisions of the Plan, be null and
void and of no effect. Awards may be granted under the Plan at any time and from
time to time on or prior to the tenth anniversary of the effective date of the
Plan, on which date the Plan will expire except as to Awards then outstanding
under the Plan. Such outstanding Awards shall remain in effect and be governed
by the Plan until they have been exercised or terminated, or have expired.

13.14. Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

13.15. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

13.16. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

- 20 -